DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  There are hyperlinks in at least specification para. 16 and 32.
Drawings
The drawings (Fig. 3) are objected to under 37 CFR 1.83(a) because they fail to show the relationship between the components 302, 304, 306, 308, 310, 312, and 314 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7-12 are objected to because of the following informalities:  
Claim 7 recites the limitation "the user device" in (line 8) and “the software robot” in (line 18), but there is insufficient antecedent basis for these limitation in the claim. Further, “each set of task” in line 3 should read –each set of the tasks--, as it was previously mentioned that there were sets of tasks. Appropriate correction is required.
Claims 8-12 are objected based on dependency to claim 7.

Claim Construction
Claim 7, line 2, “a data storage device configured to store at least:” does not positively recite “a plurality of sets of task processing instructions” and “a plugin program”. It is suggested --a data storage device storing at least:--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a server configured to” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see specification Fig. 1, and 5, ¶ [0020] and ¶ [0021] appears to disclose the corresponding structure).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9, 13, and 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gligan (US PG PUB 2021/0097274).

Regarding claim 1, Gligan teaches a robotic process automation system for executing automation tasks (see ¶[0030] robotic process automation), the robotic process automation comprising: 
	a server configured to support execution of the automation tasks (see Fig. 2/ Fig. 4 server, see ¶ [0046] “In some embodiments, RPA system 200 may be, or may be a part of, RPA system 100 of FIG. 1. It should be noted that the client side, the server side, or both, may include any desired number of computing systems without deviating from the scope of the invention”), the server operating to at least:
provide to a user device a plugin program that provides an automation user interface within a user interface of a productivity program (see Gligan ¶ [0049] “In some embodiments, most actions that a user performs in the interface of conductor 220 (e.g., via browser 220) are performed by calling various APIs. Such actions may include, but are not limited to, starting jobs on robots, adding/removing data in queues, scheduling jobs to run unattended, etc. without deviating from the scope of the invention. Web application 232 is the visual layer of the server platform. In this embodiment, web application 232 uses Hypertext Markup Language (HTML) and JavaScript (JS). However, any desired markup languages, script languages, or any other formats may be used without deviating from the scope of the invention. The user interacts with web pages from web application 232 via browser 220 in this embodiment in order to perform various actions to control conductor 230. For instance, the user may create robot groups, assign packages to the robots, analyze logs per robot and/or per process, start and stop robots, etc.”), 
the automation user interface permitting a user of the user device to initiate execution of an automation task that operates on data contained in a productivity file opened by the productivity program (see Gligan ¶ [0030] “Some embodiments pertain to a document processing framework (DPF) for robotic process automation (RPA). In some embodiments, the DPF allows plug-and-play use of different vendor products on the same platform, where users can setup a basic schema for document processing and for a document understanding workflow. The DPF may thus allow users to process documents through the entire flow using in-application or third-party algorithms, for tasks such as, but not limited to, digitization, document classification and data extraction. This provides a unified experience and avoids vendor lock-in. The DPF of some embodiments, with this plug-and-play approach, supports combining, replacing, prioritizing, and filtering of document processing technologies based on the needs of each use case, thus offering flexibility in choosing the appropriate solution for each particular problem to be solved.”) 
when the user initiates execution of the automation task on the data contained in the productivity file (see Gligan ¶[0031] “In some embodiments, the DPF allows users to: (1) define a taxonomy (i.e., a collection of document types); (2) digitize a file by processing the file to obtain machine-readable text; (3) classify the file into one or more document types by assigning a document type and a range of pages to each classification result using an available combination of algorithms for document classification; (4) validate the classification via a tool through which humans can validate/correct/manually perform file breakdown and classification; (5) extract data by assigning identified values from within a document or range of pages to a requested field using an available combination of algorithms for data extraction; (6) validate the extraction via a tool through which humans can validate/correct/manually perform data extraction; (7) train classifiers by ensuring that the classification algorithms are configured to receive the human feedback and trigger feedback loops where applicable; and/or (8) train extractors by ensuring that the extraction algorithms are configured to receive the human feedback and trigger feedback loops where applicable.”);
receive a request from the plugin program to perform the automation task, the request specifying a pre-existing software robot to perform the automation task (see Gligan ¶ [0031] “In some embodiments, the DPF allows users to: (1) define a taxonomy (i.e., a collection of document types); (2) digitize a file by processing the file to obtain machine-readable text; (3) classify the file into one or more document types by assigning a document type and a range of pages to each classification result using an available combination of algorithms for document classification; (4) validate the classification via a tool through which humans can validate/correct/manually perform file breakdown and classification; (5) extract data by assigning identified values from within a document or range of pages to a requested field using an available combination of algorithms for data extraction; (6) validate the extraction via a tool through which humans can validate/correct/manually perform data extraction; (7) train classifiers by ensuring that the classification algorithms are configured to receive the human feedback and trigger feedback loops where applicable; and/or (8) train extractors by ensuring that the extraction algorithms are configured to receive the human feedback and trigger feedback loops where applicable.”), 
the request further specifying data from the productivity file to be used by the software robot to perform the automation task (see Gligan  ¶[0038] “Unattended robots 134 run unattended in virtual environments and can automate many processes. Unattended robots 134 may be responsible for remote execution, monitoring, scheduling, and providing support for work queues. Debugging for all robot types may be run in designer 110 in some embodiments. Both attended and unattended robots may automate various systems and applications including, but not limited to, mainframes, web applications, VMs, enterprise applications (e.g., those produced by SAP®, SalesForce®, Oracle®, etc.), and computing system applications (e.g., desktop and laptop applications, mobile device applications, wearable computer applications, etc.).”);
 control execution of the automation task by the pre-existing software robot (see Gligan ¶ [0049] “On the server side, a presentation layer (web application 232, Open Data Protocol (OData) Representative State Transfer (REST) Application Programming Interface (API) endpoints 234, and notification and monitoring 236), a service layer (API implementation/business logic 238), and a persistence layer (database server 240 and indexer server 250) are included. Conductor 230 includes web application 232, OData REST API endpoints 234, notification and monitoring 236, and API implementation/business logic 238. In some embodiments, most actions that a user performs in the interface of conductor 220 (e.g., via browser 220) are performed by calling various APIs. Such actions may include, but are not limited to, starting jobs on robots, adding/removing data in queues, scheduling jobs to run unattended, etc. without deviating from the scope of the invention. Web application 232 is the visual layer of the server platform. In this embodiment, web application 232 uses Hypertext Markup Language (HTML) and JavaScript (JS). However, any desired markup languages, script languages, or any other formats may be used without deviating from the scope of the invention. The user interacts with web pages from web application 232 via browser 220 in this embodiment in order to perform various actions to control conductor 230. For instance, the user may create robot groups, assign packages to the robots, analyze logs per robot and/or per process, start and stop robots, etc.”);
receive results of the automation task (see Gligan ¶ [0077] “In some embodiments, digitization of a file may be performed using a digitization activity 710 in a workflow of an RPA tool 700 (e.g., UiPath Studio™) that outputs a text version of the processed file, along with a Document Object Model (DOM). See FIGS. 7A and 7B. The DOM may be captured in a proprietary data structure of the RPA tool that may be defined as a class in a public package. This class may be used programmatically by both software developers and RPA developers to manipulate DOM objects. DOM captures information about what a file contains for each page, with typed sections (e.g., paragraphs, tables, columns, vertical text, headers, headings, footers, etc.), typed word groups (e.g., sentences, table cells, etc.), and word level information (e.g., absolute positioning on each page, OCR confidence, content, etc.), all enhanced with rotation, skew, relative width and height information, etc.”); and 
provide the results of the automation task to the plugin program, wherein the plugin program provides the results of the automation task to the user within a productivity file accessible by the user (see Gligan ¶ [0100] “In some embodiments, the extraction results may be further enhanced with business-specific information or validation, specific formatting, and/or other post-processing. In certain embodiments, the output of the automatic data extraction component may be checked/corrected/enhanced using any other RPA workflow activities available in any desired combination. These activities may be used to manipulate the output of the automatic data extraction and may add, remove, or change certain values contained in the result. This may be used for complex use cases in which extracted data should be enhanced with information from a database or other sources external to a singular file processed at that time, for example.”).  
Regarding claim 3, Gligan teaches wherein the user of the user device initiates execution of the automation task that operates on data contained in the productivity file opened by the productivity program by a single user action (see Gligan ¶ [0039], [0049]).
Claims 7, and 9 disclose a device corresponding to system claims 1 and 3 above, respectively, see rejections above which teach these features. In addition, Gligan teaches a data store, and a server processor, see Fig. 2, and Fig. 4.
Claims 13, and 15, disclose a medium corresponding to system claims 1 and 3 above, respectively, see rejections above which teach these features. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 5, 8, 10, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gligan (US PG PUB 2021/0097274) in view of Weinert et al. (U.S. PG PUB 2020/004798).

Regarding claim 2, Giligan does not expressly disclose, however, Weinert teaches wherein the server provides the results of the automation task to the plugin program comprises providing the results of the automation task to a handler specified by the user, wherein the handler is preconfigured by the user to transform the data to present the data to the user in a productivity file as specified by the user (see ¶[0054] “In one embodiment, these modules 112 may be grouped into three categories: generators, handlers and hooks. These may be methods (e.g., functions), or a set of methods that accept configuration parameters, and return instructions that can be consumed by a browser automation platform 120. Specifically, these modules 112 may include a set of handler modules 112b, a set of generator modules 112a and a set of hook modules 112c. Handler modules 112b may be associated with basic or atomic interactions with websites such as navigating to a particular URL, clicks, selecting (e.g., from a menu), waiting, inputting data, capturing or extracting a portion or region of a web page, seeing if a URL includes a string or if an element is visible on a page, executing JavaScript in the browser, downloading content, changing a selected iframe in a web page, or others.”, [0055] “Hook modules 112c may be modules for exchanging data between a website and the RPA system or a data store associate therewith, or for otherwise taking action at the RPA system based on the result of an interaction with the website. Hooks 112c may be integrated with various handlers or generators and include logic to interact with the result or other data obtained from the handler such as to save data or defining which action or module 112 to execute subsequently. Hook modules 112c may be associated with, for example, accessing and manipulating storage (e.g., at the RPA system 100 or at an associated computing system such as user data maintained at a website provider), extraction of data from a .pdf document, sending authentication responses, querying a database, send a response containing, marking a task as complete, deciding a next instruction based on a condition, executing a group of instructions, specifying a module as completed, or others.”, [0056] “Generator modules 112a may a predefined module for accomplishing a more complex interaction with a website, and may be a predefined composite or ordering of handler or hook modules. Generator modules 112a may be associated with, for example, authentication with a web site, confirming that an authentication failed or was successful, detection if autopayment is enabled on a website, handling messages for an account at a website, navigation of multiple accounts at a website, dealing with billing data, waiting for human approval, continuing a payment, making a payment, navigating payment paths in a website, handling security inputs, Captcha, saving cookies associated with the web site, detecting and dismissing advertisements, marking a payment method as failed, or others.”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gligan by adapting the teachings of Weinert to enhance automation.

Regarding claim 4, Giligan does not expressly disclose, however, Weinert teaches wherein results of the automation task from the server are transformed by a handler executing within the productivity program (see Weinert ¶ [0011] “Embodiments of the systems and methods presented herein may make use of an abstraction layer comprising of “handlers” that provide a high-level wrapper around specific points of robotic process automation. Instead of using raw coded scripts to interact with a specific robotic process automation platform, a user interface allows a user to build robotically automated processes that conform to the handlers of an abstraction layer. The automation application thus remains vendor and platform agnostic.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gligan by adapting the teachings of Weinert to enhance automation.

Regarding claim 5, Giligan does not expressly disclose, however, Weinert teaches wherein the request from the plugin program further specifies identity and credentials of the user (see Weinert ¶ [0034] “Thus, these examples serve as a microcosm of a larger problem. There are many online tasks or interactions with websites that may be substantially similar across different web sites. It may thus be desirable to substantially automate these tasks for a user. For example, to provide a central location or site where a user may designate a set of web sites (e.g., Amazon, Netflix, etc.), a designated task (e.g., replace credit card information, pay a bill) and any other desired information (e.g., a new credit card number, any user credentials used to access a web site, etc.) and the designated task can be accomplished across the designated web sites for the user.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gligan by adapting the teachings of Weinert to enhance automation.
Claims 8, and 10-11, disclose a device corresponding to system claims 2, 4-5 above, respectively, see rejections above which teach these features.
Claims 14, and 16-17, disclose a medium corresponding to system claim 2, 4-5 above, respectively, see rejections above which teach these features. 


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gligan (US PG PUB 2021/0097274) in view of Perlick et al. (U.S. PG PUB 2020/0327116).

Regarding claim 6, Giligan does not expressly disclose, however, Perlick teaches wherein the productivity program comprises a spreadsheet program and the productivity file comprises a spreadsheet file (see Perlick ¶ [0082] “Any suitable document editor can be used based on the type of content being created, such as, but not limited to, text documents, spreadsheets, HTML documents, image files, computer executable source code, audio, video, etc. For example, a web-based word processor such as Google Docs or a standalone word processor such as Microsoft Word can be used to edit the content of templates while the document automation system propagates changes to attributes, values, entities, etc. in the structured data of a document, project or multiple projects.”, [0142] “Again, the type of document, in this case a text document, and the type of structured data being populated into field locations in the document, in this case text strings, is merely an example of one embodiment of the document automation system. The document automation system can be configured to manage any type of structured data in any type of document, such as, but not limited to, text in a text document, cell values or other data in a spreadsheet, computer executable code to be inserted in the source code for a computer program, data or HTML codes to be inserted in an HTML document, images or portions of images to be inserted into an image file, videos or video clips or video sequences to be inserted in a video file, audio clips to be inserted into an audio or video file, etc. Any type of document editor suitable for editing the document can be used, whether a local application, web application or other. In some embodiments, the structured data is stored as metadata inside the documents themselves, so the structured data and database remain with the documents.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gligan by adapting the teachings of Perlick to improve document automation for better usability.
Claim 12 disclose a device corresponding to system claim 6 above, see rejection above which teach these features. 
Claims 18, disclose a medium corresponding to system claim 6 above, see rejection above which teach these features. 

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.
Regarding objection to drawings, Fig 3 are missing components of the specification, see objection above.
Regarding objection to specification, ¶ [0016] and [0032] contain https:// thus it considered a hyperlink.
Regarding 35 USC 102/103, applicant argues that Gligan is unable to teach or suggest claim 1 because the claim requires a server configurated to support execution of the automation tasks, and a server operates to provide a user device a plugin program. Examiner disagrees. Gligan teaches claimed server and plugin as described in Fig. 2/ Fig. 4 server, see ¶ [0046] “In some embodiments, RPA system 200 may be, or may be a part of, RPA system 100 of FIG. 1. It should be noted that the client side, the server side, or both, may include any desired number of computing systems without deviating from the scope of the invention”

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Neelakandan et al. (U.S. PG PUB 2018/0329399) teaches an automation support architecture for performing automation depending upon the type of scenario received at the server. The system includes a memory data store for accessing SCM scenario like a procurement scenario data, voice data, image data, functional data, fixtures etc. to be processed based on AI. The system connecting various elements through a network 109. The network enables formation of sub networks depending on the requirement of the SCM operation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192